tcmemo_2006_172 united_states tax_court brian f nicely petitioner v commissioner of internal revenue respondent docket no filed date brian f nicely pro_se karen lynne baker for respondent memorandum opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax tax for his taxable_year the issues remaining for decision are is petitioner entitled to deduct certain claimed automo- bile expenses we hold that he is not is petitioner entitled to deduct certain claimed meal expenses we hold that he is not is petitioner entitled to deduct certain claimed cloth- ing expenses we hold that he is not background some of the facts have been stipulated and are so found at all relevant times including throughout and at the time he filed the petition in this case petitioner resided in ridgeley west virginia ridgeley during petitioner a welder was employed by mendon pipeline inc mendon pipeline located in ghent west vir- ginia at all relevant times mendon pipeline’s policy was to pay directly to the lodging provider lodging_expenses incurred by an employee because the employee resided so far from the location of the job site job site location as to preclude such employee from safely making a daily round-trip drive from such employee’s residence to the job site location and not to pay any other expenses_incurred by an employee such as expenses for meals and automobile usage petitioner timely filed electronically a tax_return for his taxable_year petitioner’ sec_2002 return in schedule a- itemized_deductions included as part of that return sched- ule a petitioner claimed job expenses and most other miscella- neous deductions totaling dollar_figure prior to the application of the two-percent floor imposed by sec_67 of that total petitioner claimed dollar_figure as unreimbursed employee_expenses dollar_figure as tax preparation fees and dollar_figure as other expenses for clothes boots and gloves with respect to the dollar_figure of claimed unreimbursed employee_expenses petitioner as re- quired completed form 2106-ez unreimbursed employee business_expenses and included that form as part of petitioner’ sec_2002 return form 2106-ez in the form 2106-ez petitioner claimed the following unreimbursed employee_expenses expense vehicle meals amount 1dollar_figure big_number 1petitioner calculated the dollar_figure of claimed vehicle ex- penses by using the standard mileage rate for of cents per mile and multiplying that rate by big_number the number of miles that petitioner claims he drove his automobile for business business miles during at trial petitioner conceded that the total amount of business miles claimed for in the form 2106-ez was overstated by approximately big_number miles 2in calculating the dollar_figure of claimed meal expenses peti- tioner claimed in the form 2106-ez total meal expenses of dollar_figure and reduced that total by percent as required by sec_274 as required by sec_67 petitioner reduced the dollar_figure of total job expenses and most other miscellaneous deductions claimed in the schedule a by two percent of his adjusted_gross_income ie by dollar_figure in determining the taxable 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure income reported in petitioner’ sec_2002 return petitioner deducted the balance ie dollar_figure as well as the other itemized_deductions claimed in the schedule a that were not subject_to the two-percent floor imposed by sec_67 respondent issued to petitioner a notice_of_deficiency notice for his taxable_year in that notice respondent disallowed the total dollar_figure of job expenses and most other miscellaneous deductions that petitioner claimed in the schedule a after the reduction required by sec_67 discussion petitioner bears the burden of proving that the determina- tions in the notice are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed 503_us_79 a taxpayer is required to maintain records sufficient to establish the amount of any deduction claimed sec_6001 sec_1_6001-1 income_tax regs petitioner claims that prior to the application of the two- percent floor imposed by sec_67 he is entitled to deduc- tions for dollar_figure of automobile expenses dollar_figure of meal 2petitioner does not claim that the burden_of_proof shifts to respondent under sec_7491 in any event petitioner has failed to establish that he satisfies the requirements of sec_7491 on the record before us we find that the burden_of_proof does not shift to respondent under sec_7491 expenses a dollar_figure tax preparation fee and dollar_figure of expenses for certain unidentified clothes and gloves and rocky wolverine boots respondent counters that petitioner has failed to carry his burden of establishing his entitlement to deduct any of those claimed expenses a taxpayer is entitled to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business including traveling expenses including amounts expended for meals other than amounts which are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business sec_162 for certain kinds of expenses otherwise deductible under sec_162 a taxpayer must satisfy certain substantia- tion requirements set forth in sec_274 before such ex- penses will be allowed as deductions in order for petitioner’s claimed expenses for_the_use_of his automobile and for meals to be deductible such expenses must 3in the form 2106-ez petitioner claimed total meal expenses of dollar_figure which he reduced by percent as required by sec_274 4although the court ordered petitioner to file a posttrial brief he failed to do so 5respondent conceded at trial that petitioner incurred a tax preparation fee of dollar_figure respondent’s concession will not affect the deficiency determined in the notice unless we were to sustain petitioner’s position with respect to his claimed expenses for_the_use_of his automobile and or meals that is because of the two-percent floor imposed by sec_67 satisfy the requirements of not only sec_162 but also sec_274 to the extent that petitioner carries his burden of showing that the expenses at issue for_the_use_of his automo- bile and for meals satisfy the requirements of sec_162 but fails to satisfy his burden of showing that such expenses satisfy the recordkeeping requirements of sec_274 petitioner will have failed to carry his burden of establishing that he is entitled to deduct such expenses regardless of any equities involved see sec_274 sec_1_274-5t temporary income_tax regs fed reg date the recordkeeping requirements of sec_274 will preclude petitioner from deducting amounts otherwise allowable under sec_162 with respect to the use of his automobile or expenditures_for meals while traveling away from home on business unless he substantiates the requisite elements of each such use or expenditure see sec_274 sec_1_274-5t temporary income_tax regs fed reg date a taxpayer is required to substantiate each element of an expenditure or use by adequate_records or by sufficient evidence corroborating his own statement sec_274 con- templates that a taxpayer will maintain and produce such substantiation as will constitute proof of each expenditure or use referred to in sec_274 written evidence has considerably more probative value than oral evidence alone in addition the probative value of written evidence is greater the closer in time it relates to the expenditure or use a contemporaneous log is not required but a record of the elements of an expenditure or of a business use of listed_property made at or near the time of the expenditure or use supported by sufficient documentary_evidence has a high degree of credibility not present with respect to a statement prepared subsequent thereto when generally there is a lack of accurate recall thus the corrobo- rative evidence required to support a statement not made at or near the time of the expenditure or use must have a high degree of probative value to elevate such statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure or use supported by sufficient documentary_evidence the substantiation requirements of sec_274 are designed to encourage taxpayers to maintain the records together with documentary_evidence as provided in paragraph c of this section 274-5t temporary income_tax regs sec_1_274-5t temporary income_tax regs fed reg date the elements that a taxpayer must prove with respect to an expenditure for traveling away from home on business including a meal are the amount of each such expenditure for traveling away from home except that the daily cost of the traveler’s own breakfast lunch and dinner may be aggregated the time of each such expenditure ie the dates of departure and return for each trip away from home and the number of days away from home spent on business the place of each such expenditure ie the destinations or locality of travel described by name of city or town or other similar designation and the busi- ness purpose of each such expenditure ie the business reason for the travel or the nature of the business benefit derived or expected to be derived as a result of travel sec_1 5t b temporary income_tax regs fed reg date in lieu of substantiating the actual amount of any expendi- ture relating to the business use of a passenger_automobile a taxpayer may use a standard mileage rate established by the internal_revenue_service standard mileage rate see sec_1_274-5 income_tax regs revproc_2001_54 sec_5 2001_2_cb_530 the standard mileage rate is to be multi- plied by the number of business miles traveled revproc_2001_ sec_5 c b pincite the use of the standard mileage rate establishes only the amount deemed expended with respect to the business use of a passenger_automobile sec_1_274-5 income_tax regs the taxpayer must still estab- lish the amount ie the business mileage the time and the business_purpose of each such use id in lieu of substantiating the actual amount spent for a meal while traveling away from home on business a taxpayer may use an amount computed at the federal meal and incidental expense m ie rate set forth in appendix a of c f_r chapter appendix a for the locality of travel for each calendar day that the taxpayer is traveling away from home on business see sec_1_274-5 income_tax regs revproc_2001_47 sec_3 a 2001_2_cb_332 applicable to inter alia jan through date revproc_2002_63 sec_3 a 2002_2_cb_691 applicable to inter alia oct through date the use of the m ie estab- lishes only the daily amount deemed spent for meals while travel- ing away from home on business sec_1_274-5 income_tax regs the taxpayer must still establish the time the place and the business_purpose of the daily expenditures_for meals id with respect to the deductions that petitioner claims for with respect to the use of his automobile and for meals petitioner testified that during that year he worked in rocky mount virginia wiley ford west virginia hamilton pennsylvania warren pennsylvania and elk garden west virginia in support of that testimony petitioner relies on a document document one that he prepared sometime shortly before the trial in this case in date document one purports to show all the job site locations at which petitioner claims he worked during the respective time periods during which he claims he worked at such locations and the respective round-trip mileages from his home in ridgeley to such locations petitioner testified that in preparing document one he relied on his recol- lection and a telephone call to the main office of mendon pipeline his employer during in addition to document one petitioner relies on two other documents to support his position with respect to the deductions that he is claiming for_the_use_of his automobile and for meals it is not clear from the record when one document two of those two other documents was prepared moreover document two does not list all of the job site locations at which petitioner testified he worked during and which are shown on document one instead document two lists only the following three job site locations warren pennsylvania morris run pennsylvania and elk garden west virginia the morris run pennsylvania job site location at which petitioner claims he worked for three months during is not even listed on document one which is the document that purports to show all of the job site locations where petitioner worked during that year the other document document three on which petitioner relies contains handwritten notations on a letter dated date from mendon pipeline petitioner’s employer during as was true of document two it is not clear when those handwrit- ten notations were made on that letter moreover as was also true of document two such handwritten notations do not list all of the job site locations at which petitioner testified he worked during and which are shown on document one instead like document two such handwritten notations list only the following three job site locations warren pennsylvania morris run pennsylvania and elk garden west virginia as was true of 6the date mendon pipeline letter describes that company’s policy regarding the payment of the lodging_expenses of its employees in certain circumstances and the nonpayment of any other expenses of its employees document two the morris run pennsylvania job site location at which petitioner claims he worked for three months during is not even listed on document one which is the document that purports to show all of the job site locations where petitioner worked during that year petitioner concedes that he did not prepare document one at or near the time in of the use of his automobile or the expenditures_for meals that are at issue in this case peti- tioner failed to establish when document two was prepared and when the handwritten notations on document three were made moreover we found the three documents on which petitioner relies to be inconsistent and not credible in certain material respects by way of illustration in addition to the inconsistencies in such documents discussed above regarding the job site locations at which petitioner claims he worked during in document two and document three petitioner indicated that during he worked in elk garden west virginia for four months whereas in document one petitioner indicated that during he worked in elk garden west virginia for six weeks by way of further illustration in document two and document three petitioner indicated that the one-way mileage between his home in ridgeley and warren pennsylvania i sec_178 miles whereas in document one petitioner indicated that such one-way mileage i sec_245 miles we are unwilling to rely on document one document two or document three petitioner admitted at trial that he has no other docu- ments or records establishing that during he worked at each of the different job site locations at which he claims he worked for the period of time during that year that he claims he spent at each such location and that during he drove the respective round-trip mileages that he claims he drove from his home in ridgeley to such locations on the record before us we find that petitioner has failed to carry his burden of showing the amount of each business use of his automobile based on mileage and the time of each such use ie the date of each such use on that record we further 7we note that in document three petitioner indicated that he did not stay overnight in elk garden w va at which he claims he worked during nor did petitioner stay overnight in wiley ford w va a job site location listed on document one at which petitioner claims he worked during and which is according to document one only five miles from petitioner’s home in ridgeley at least with respect to his claimed job site locations in elk garden w va and wiley ford w va we find that petitioner has failed to show that any travel_expenses that he is claiming as deductions for_the_use_of his automobile and for meals with respect to his purported working at such locations were paid_or_incurred while petitioner was away from home within the meaning of sec_162 8on the record before us we find that petitioner has failed to carry his burden of establishing the respective round-trip mileages between his home in ridgeley and the job site locations at which he claims he worked during in this regard we note that petitioner claimed at trial that he calculated the respective round-trip mileages between his home in ridgeley and continued find that petitioner has failed to carry his burden of establish- ing that he is entitled for his taxable_year to the deduc- tion that he claims for_the_use_of his automobile on the record before us we also find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the deduction that he claims for meals the record is devoid of reliable evidence relating to the amount the time and the place of the meal expenses that peti- tioner contends he is entitled to deduct petitioner acknowl- edged at trial that he has no receipts for any of the meal expenses at issue because i was told that meals that was the one thing you could claim without receipt moreover it is not clear whether petitioner used the m ie rate set forth in appendix a of c f_r chapter in claiming such meal ex- penses if he did use such a rate he did not use the correct rate set forth in appendix a in document two which is the only document in the record detailing petitioner’s claimed total meal expenses of dollar_figure shown in hi sec_2002 form 2106-ez petitioner continued those claimed job site locations by looking at the mileage readings reflected in his automobile during that year however petitioner admitted at trial that document one which purports to show all his claimed job site locations during was not prepared until shortly before the trial in this case and that he has no records showing the mileage readings reflected in his automobile during that year 9at trial petitioner conceded that he overclaimed big_number some odd miles indicated that he incurred a daily meal expense of dollar_figure for the period january through date dollar_figure for the period june through date and dollar_figure for the period september through december dollar_figure the applicable m ie for all of the job site locations to which petitioner claims he traveled during is dollar_figure a day c f_r ch app a with respect to the deduction that petitioner claims for for certain unidentified clothes and gloves and rocky wolverine boots petitioner admitted at trial that he does not have any receipts for those items moreover articles of cloth- ing including shoes or boots are deductible under sec_162 only if the clothing is required in the taxpayer’s employ- ment is not suitable for general or personal wear and is not worn for general or personal purposes 30_tc_757 the record is devoid of evidence that the unidentified clothes and gloves and the rocky wolverine boots were required in petitioner’s employment were not suitable for general or personal wear and were not worn for general or 10in calculating the claimed total meal expenses of dollar_figure petitioner used a 52-week period which resulted in total meal expenses of dollar_figure petitioner then reduced that total amount by dollar_figure in order to arrive at the claimed total meal expenses of dollar_figure shown in hi sec_2002 form 2106-ez in document one that he prepared shortly before the trial in this case petitioner indicated that he worked only weeks during moreover as discussed supra note petitioner acknowledges that he did not stay overnight on the respective days on which he claims he traveled from his home in ridgeley to elk garden w va and to wiley ford w va personal purposes in fact petitioner acknowledged at trial that he was wearing rocky wolverine boots on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the deduction that he claims for clothes boots and gloves we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
